Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6, 10 and 14 are objected to because of the following informalities:  Claims 2, 6, 10 and 14 recite the limitation: “receiving, at a first IoE device……..” which should be “receiving, at the first IoE device……..”    Appropriate correction is required.

Claims 3, 7, 11 and 15 are objected to because of the following informalities:  Claims 3, 7, 11 and 15 recite the limitation: “selecting, at a first IoE device……..” which should be “selecting, at the first IoE device……..”    Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: “means for establishing…..”, “means for transmitting…..”,  “means for receiving…..” and “means for selecting…..”,    in claims 9-12.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 5, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2016/0119931 to Soriaga et al. (hereinafter Soriaga).

 As to claims 1, 5, 9 and 13, Soriaga discloses a method for wireless communications, comprising:
selecting, at a first internet-of-everything (IoE) device, a first resource spread multiple access (RSMA) spreading code for uplink periodic communication with a base station (Soriaga; Fig.7; Fig.12 shows IoE device and also discloses uplink communication with a base station 702. [0072]-[0073]; [0076] discloses low power device support RSMA. [0114]; [0117] discloses periodic communication);
generating a first broadcast message that includes the selected RSMA spreading code for the first IoE device in addition to information associated with uplink traffic periodicity of the first IoE device (Soriaga; Fig.10; [0091] discloses broadcast communication between IoT devices. [0072]-[0073]; [0076] discloses low power device support RSMA); and
transmitting the first broadcast message from the first IoE device to at least one second IoE device in a discovery broadcast (Soriaga; Fig.10; [0091] discloses broadcast communication between IoT devices). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



3.	Claims 4, 8, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2016/0119931 to Soriaga et al. (hereinafter Soriaga) in view of U.S.  Pre-Grant Publication 2016/0270083 to Zeng et al. (herein after Zeng)

 	For claims 4, 8, 12 and 16, Soriaga discloses RSMA spreading code, but fails to disclose of selecting from a access pool. However, Zeng discloses 
 	wherein the first RSMA spreading code is selected from one of a first access pool or a second access pool, wherein the first access pool includes a first set of RSMA spreading codes and the second access pool includes a second set of RSMA spreading codes (Zeng; [0029] discloses IOE device that has data to send selects a first access resource from the common pool to use in transmitting the data to the base station in a grant-less transmission. Here common pool corresponds to first access pool; [0064]-[0067]).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to send data in the grant-less transmission

Allowable Subject Matter
	Claims 2-3, 6-7, 10-11 and 14-15  are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also overcome the objection as indicated above




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478